DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/573,698, Applicant’s response filed on 09/24/2021.  No claims are currently amended.  Claims 1-20 are currently pending in this application. 

Response to Arguments
3.	Applicant’s arguments filed 09/24/2021 have been fully considered, and they are persuasive.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 102
4.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoerold (US PG Pub No. 2008/0120586).

6.          With respect to claim 1, Hoerold teaches:
(stream/process layout design file, Fig 4 @ 410) to identify a first open space between a first segment and a second segment of a first interconnection layer pattern (identifying open areas in a design layer, Abstract; identifying open spaces between one or more connected shapes to add dummy filler patterns, para 63), 
the first open space having an open space length exceeding an end-to-end spacing limit (open areas that exceed certain sizes may be filled with dummy metal, para 13, 31);
selecting a first dummy pattern for positioning in the first open space, the first dummy pattern having a dummy pattern length that results in a reduced open space length that is within the end-to-end spacing limit (see adding dummy metal pattern 310 added between two metal patterns in Fig 3B, thus reducing the open space length between the end-to-end spacing limit); and
generating a modified semiconductor design layout by incorporating the first dummy pattern into the first interconnection layer pattern (design may be modified by using filler cells in open areas, para 32; after adding filler cell and further refinement of design, previous versions of the design are discarded, para 72).

7.          With respect to claim 2, Hoerold teaches:
outputting the modified semiconductor design layout (see writing out metal and vias in semiconductor circuit for final manufacture; design may be modified by using filler cells in open areas, para 32; after adding filler cell and further refinement of design, previous versions of the design are discarded, para 72).

8.          With respect to claim 3, Hoerold teaches:
positioning the first dummy pattern within the first open space to be in direct electrical contact with the first segment of the first interconnection layer pattern (see electrical connections established between  added fill shapes and adjacent wires, para 14; adding fill shapes result in electrical connection or effects, para 56).

9.          With respect to claim 4, Hoerold teaches:
positioning the first dummy pattern within the first open space to be electrically separated from both the first segment and second segment of the first interconnection layer pattern (adding dummy metal pattern 310 added between two metal patterns in Fig 3B, thus reducing the open space length between the end-to-end spacing limit), 
wherein the first dummy pattern results in a first reduced open space length between the first segment that is within the end-to-end spacing limit (see adding dummy metal pattern 310 added between two metal patterns in Fig 3B, thus reducing the open space length between the end-to-end spacing limit); and
a second reduced open space length that is within the end-to-end spacing limit (see first and second dummy metal shape added in Fig 3B (compare Fig 3A to Fig 3B to see added metal wires) resulting in a first and second reduced end-to-end spacing of original metal wires, para 32-35).

10.          With respect to claim 5, Hoerold teaches:

a first portion that is in direct electrical contact with the first interconnection layer pattern (see electrical connections established between  added fill shapes and adjacent wires, para 14; adding fill shapes result in electrical connection or effects, para 56); and
a second portion that is electrically separated from the first interconnection layer
pattern (see adding dummy metal pattern 310 added between two metal patterns in Fig 3B, resulting in first and second dummy metal portions that are separated from metal wires, para 32-35).

11.          With respect to claim 6, Hoerold teaches:
wherein: the first dummy pattern includes
a first portion that is electrically separated from the first interconnection layer pattern (see one more dummy shapes, electrical connection occur, separation between metal end-to-end spacing occurs, Fig 3A-3B, para 31-35); and
a second portion that is electrically separated from the first interconnection layer
pattern (see one more dummy shapes, electrical connection occur, separation between metal end-to-end spacing occurs, Fig 3A-3B, para 31-35),
wherein the first portion and the second portion are electrically separated from each other (see one more dummy shapes, electrical connection occur, separation between metal end-to-end spacing occurs, Fig 3A-3B, para 31-35).

12.          With respect to claim 7, Hoerold teaches:
the first interconnection layer pattern comprises:
(see conductive tracks at metal and dummy metal patterns, para 13, 32);
a second dummy pattern aligned along a second track, the second track being parallel to the first track (see dummy pattern along different wiring tracks, Fig 3A-3B, para 13, 31-35).

13.          With respect to claim 8, Hoerold teaches:
 wherein:
the first interconnection layer pattern further comprises
a spacer track parallel to the first and second tracks, the spacer track being free of both conductive elements and dummy patterns (see spacer track in Fig 5A with no metal or dummy pattern).

14.          With respect to claim 9, Hoerold teaches:
wherein: the spacer track is arranged between the first track and the second track (see spacer track between two other tracks, Fig 5A, para 45-50).

15.          With respect to claim 10, Hoerold teaches:
obtaining a first design rule for a maximum end-to-end spacing length for open areas defined between adjacent first and second conductive elements (open areas that exceed certain sizes (design rule, para 13) may be filled with dummy metal, para 13, 31);
(identifying open areas that exceed certain sizes may be filled with dummy metal, para 13, 31);
defining a first dummy pattern having a dummy pattern length for covering a first portion of the first open area to create a residual open area having an end-to-end spacing length within the maximum end-to-end spacing length (see adding dummy metal pattern 310 added between two metal patterns in Fig 3B, thus reducing the open space length between the end-to-end spacing limit); and
positioning the first dummy pattern within the first open space to produce a revised conductive pattern layout (design may be modified by using filler cells in open areas, para 32; after adding filler cell and further refinement of design, previous versions of the design are discarded, para 72, see writing out metal and vias in semiconductor circuit for final manufacture).

16.          With respect to claim 11, Hoerold teaches:
obtaining a second design rule for a maximum area requirement for the first dummy pattern (see iterations, identifying open areas that exceed certain sizes may be filled with dummy metal, para 13, 31);
identifying a first dummy pattern in a revised conductive pattern layout that exceeds the maximum area requirement (see iterations, see adding dummy metal pattern 310 added between two metal patterns in Fig 3B, thus reducing the open space length between the end-to-end spacing limit);
(see iterations, see adding dummy metal pattern 310 added between two metal patterns in Fig 3B, thus reducing the open space length between the end-to-end spacing limit), 
wherein each of the dummy pattern elements is within the maximum area requirement (see iterations, see adding dummy metal pattern 310 added between two metal patterns in Fig 3B, thus reducing the open space length between the end-to-end spacing limit); and
replacing the first dummy pattern with the second dummy pattern to produce the revised conductive pattern layout (design may be modified by using filler cells in open areas, para 32; after adding filler cell and further refinement of design, previous versions of the design are discarded, para 72, see writing out metal and vias in semiconductor circuit for final manufacture).

17.          With respect to claim 12, Hoerold teaches:
identifying a third open area having an end-to-end spacing length L3 that is outside the first design rule (see iterations, identifying open areas that exceed certain sizes may be filled with dummy metal, para 13, 31);
generating a third dummy pattern in accord with the second design rule, whereby positioning the third dummy pattern within the third open area leaves a residual fourth open area that is within the first design rule (iterations, see adding dummy metal pattern 310 added between two metal patterns in Fig 3B, thus reducing the open space length between the end-to-end spacing limit).

18.          With respect to claim 13, Hoerold teaches:
storing the generated third dummy pattern in a memory device for subsequent retrieval for placement within a second initial interconnection layer pattern having an open space with an end-to-end spacing length of L3 (design may be modified by using filler cells in open areas, para 32; after adding filler cell and further refinement of design, previous versions of the design are discarded, para 72, see writing out metal and vias in semiconductor circuit for final manufacture).

19.          With respect to claim 14, Hoerold teaches:
an interconnection pattern (see interconnect patterns, Fig 3A-3B, par 13, 31-35), the pattern comprising: 
a plurality of parallel tracks (see parallel wiring tracks, para 13, 31-35);
first and second conductors aligned with a first track, the first and second conductors being electrically isolated from each other (see first and second wiring tracks along parallel wiring tracks, Figs 3A-3B, para 13, 31-35); and
a first dummy pattern aligned with the first track and positioned between the first and second conductors, the first dummy pattern being separated from at least one of the first and second conductors by an end-to-end spacing within a predefined maximum end-to-end spacing length (one more dummy shapes, electrical connection occur, separation between metal end-to-end spacing occurs, Fig 3A-3B, para 31-35).

20.          With respect to claim 15, Hoerold teaches:
dummy pattern is electrically isolated from the second conductor (see electrical connections established between  added fill shapes and adjacent wires, para 14; adding fill shapes result in electrical connection or effects, para 56; see adding dummy metal pattern 310 added between two metal patterns in Fig 3B, resulting in first and second dummy metal portions that are separated from metal wires, para 32-35).

21.          With respect to claim 16, Hoerold teaches:
                the first dummy pattern is electrically isolated from both the first and second conductors (see electrical connections established between  added fill shapes and adjacent wires, para 14; adding fill shapes result in electrical connection or effects, para 56; see adding dummy metal pattern 310 added between two metal patterns in Fig 3B, resulting in first and second dummy metal portions that are separated from metal wires, para 32-35).

22.          With respect to claim 17, Hoerold teaches:
a second dummy pattern aligned with a second track, the second dummy pattern comprising a plurality of conductive elements (see electrical connections established between  added fill shapes and adjacent wires, para 14; adding fill shapes result in electrical connection or effects, para 56; see adding dummy metal pattern 310 added between two metal patterns in Fig 3B, resulting in first and second dummy metal portions that are separated from metal wires, para 32-35).

Hoerold teaches:
a spacer track, the spacer track being parallel to and arranged between the first and second tracks (see spacer track in Fig 5A with no metal or dummy pattern and parallel to first and second metal tracks).
.
24.          With respect to claim 19, Hoerold teaches:
a third dummy pattern comprising a plurality of conductive elements aligned with a third track, the third track being arranged immediately adjacent the first track (see first, second, an third tracks, wherein third track can comprise dummy metal wiring paths, see Figs 5A-5B).

25.          With respect to claim 20, Hoerold teaches:
the plurality of conductive elements comprising the second dummy pattern define a first array (see conductive elements forming effectively forming an array, Figs 3A-3B, Fig 5, para 13, 31-35); and
the plurality of conductive elements comprising the third dummy pattern define a second array, wherein the first and second arrays are arranged in a staggered offset configuration (see dummy patterns within plurality of conductive elements, effectively forming an array, Figs 3A-3B, Fig 5, para 13, 31-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851